 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDBonded Armored Carrier,Inc.andNational Federa-tion of Guards,Local Union No.1,Petitioner. Case5-RC-7729February 9, 1972DECISION ON REVIEWBY MEMBERSFANNING, JENKINS, AND KENNEDYOn September 10, 1971, the Regional Director forRegion 5 issued a Decision and Direction of Electionin which he rejected the Employer's contention that thePetitioner is indirectly affiliated with United Independ-ent Union, called UIU herein, which admits nonguardsto membership and is therefore ineligible to representthe petitioned-for guards under the prohibitions of Sec-tion 9(b)(3) of the Act. Thereafter, the Employer fileda timely request for review of his Decision on thegrounds that, in rejecting its contention, he madefindings of fact which are clearly erroneous and de-parted from precedent. By telegraphic order dated Oc-tober 19, 1971, the National Labor Relations Boardgranted review, and stayed the election pending deci-sion on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issues under review and herebyaffirms the Regional Director's Decision.Like the Regional Director, we conclude that thePetitioner is not, directly or indirectly, affiliated withUIU. The Board has said that mutual sympathy, com-mon purpose, and assistance between a guard unionand a nonguard union is not, without more, indicativeof indirect affiliation within the meaning of Section 9(b)of the Act.' Here, the assistance and advice given byUIU, such as retention of an attorney to represent theEmployer's guards in forming the Petitioner and inseeking a Board election, other acts of assistance andadvice for the same purposes, and the expenditure offunds for which the Petitioner is to be billed at a laterdate when it is in a more stable financial position, doesnot, without more, add up to indirect affiliation of thePetitioner with UIU. Moreover, the record indicationthat UIU intends to continue to render assistance andadvice of an unspecified character to the Petitioner doesnot, in our opinion, warrant withholding from the lat-ter the opportunity to be certified as representative oftheEmployer's guards through a Board-conductedelection.'SeeInternationalHarvester Company,Wisconsin SteelWorks,145NLRB 1747, 1749,and casescited therein'In the event the Petitioner is certified herein and is shown to haveAccordingly, we shall remand the case to the Re-gional Director in order that he may conduct an elec-tion pursuant to his Decision and Direction of Election,except that the eligibility payroll period therefor shallbe that immediately preceding the date of issuance.'MEMBER KENNEDY, dissenting:Contrary to my colleagues, I would find that thePetitioner herein, a guard union, is indirectly affiliatedwith the United Independent Union, which admitsnonguard employees to membership. In my view, Sec-tion 9(b)(3) of the Act prohibits our certifying Peti-tioner as the representative of the Employer's guards,and I would dismiss the petition.Under circumstances strikingly similar to those pre-sented here, the Board has dismissed a petition whereit appeared that petitioner was dependent upon anothernonguard labor organization and that its officers lacked"freedom and independence in formulating its ownpolicies and deciding its own course of action."TheMagnavox Company,97 NLRB 1111, 1113.The record establishes that prior to the filing of thepetition herein the UIU had obtained designation cardsfrom the employees involved in this proceeding anddemanded recognition by the Employer. The Employerrefused because of the prohibition of Section 9(b)(3) ofthe Act. Thereafter, the president of the UIU, Chiap-pardi, held a meeting on July 6 with the employees, atwhich he proposed that they form their own union.Chiappardi furnished the name for the new union. Healso distributed authorization cards for the new organi-zation. Previous to this meeting, Chiappardi made ar-rangements with an attorney to act as legal counsel forthe new organization. On July 7, the attorney filed thepetition herein. A conference on the petition was sched-uled by the Regional Office for July 28. On July 23,Chiappardi sent a letter to the members of the Peti-tioner, on UIU letterhead, advising them of the confer-ence and announcing a meeting for the night of July 27.At this meeting, Chiappardi, accompanied by anotherUIU official, discussed the status of the petition andpresented the members with the constitution which hehad drafted for the Petitioner. The constitution wasadopted. Chiappardi prepared the minutes of the meet-accepted material assistance from UIU sufficient to constitute indirect affi-liation, the Board, of course, will entertain a motion to revoke the certifica-tion'In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and their ad-dresses which may be used to communicate with themExcelsior UnderwearInc,156 NLRB 1236;N . L . R . B . vWyman-Gordon C o . ,394 U S 759Accordingly, it is hereby directed that a corrected election eligibility list,containing the names and addresses of all the eligible voters, must be filedby the Employer with theRegionalDirectorfor Region5 within 7 days ofthe date of this Decision on Review The Regional Director shall make thelist available to all parties to the election No extension of time to file thislist shall be granted by the Regional Director except in extraordinary cir-cumstances Failure to comply with this requirement shall be grounds forsetting aside the election whenever proper objections are filed.195 NLRB No. 68 BONDED ARMOREDCARRIER, INC.347ing.The expenses incurred in connection with thesemeetings were paid by theUIU. Allexpenses that havebeen incurred have been paidby UIU and,as of thedate of the hearing on the petition herein,no bill hadbeen submitted to the Petitionerby the UIU.In my opinion,satisfactory evidence is lacking in thisrecord to establish that the UIU's sponsorship of Peti-tioner,through President Chiappardi,has ceased. In-deed, Chiapparditestifiedforthrightly that he will con-tinue"to give them general help as far as unionprocedures are concerned,"and that he would givethemassistance in settingup programs,meetings, andagendas and by providing them general advice.It seems clear to me that Section 9(b)(3) of the Actrequires dismissal of the petition.